Order granting plaintiffs motion to strike out defendant Alexander as a party defendant, and to strike out portions of the amended answer of the Credit Discount Corporation and directing the service of a second amended answer eliminating such party defendant and such matter, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendant Alexander was properly brought in under section 271, Civil Practice Act. (Nasha Holding Corporation v. Ridge Building Corp., 221 App. Div. 238.) The rule in this regard is the same in both equity and law actions. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.